Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record, both alone and in combination, fails to disclose nor sufficiently suggest a GNSS receiver (182), located on board the vehicle (151), able to directly measure pseudo- distances set to a synchronized local time base within a synchronization imprecision time range, using geo-positioning signals emitted by GNSS geo-positioning satellites visible to said GNSS receiver; and an electronic processing unit (186) that is external to or integrated into the GNSS receiver, the method for determining point location being characterized in that it comprises comprising a set (201) of steps wherein: in which: the likelihood of a plurality of hypotheses as to the stopped location of the vehicle (151), corresponding to a first set of an integer number NBe of predefined virtual beacons Be(i), i varying from 1 to NBe, the respective positions of which are known in an amount of at least one virtual beacon per storage track, is determined (208, 210; 311, 316, 318; 358, 360, 362) and compared (212) by the electronic processing unit by correlating the GNSS geo-positioning signals, received at various times of a second set by the GNSS receiver (182) located on board the vehicle (151), with predicted GNSS geo-positioning signals of replicas expected for said various positions of the virtual beacons Be(i) of the first set at the various times, and the detected parking position of the vehicle (151) is the position that corresponds to the maximum likelihood as claimed and arranged by applicant when read in light of the specification.
Claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665